Title: From George Washington to Major General William Phillips, 10 October 1779
From: Washington, George
To: Phillips, William


        
          Sir
          Head Quarters [West Point] October 10. 1779
        
        I have received Your Letters of the 30th of September and 6th Instant.
        I have not been honoured with any particular communication of the reasons which induced Congress to pass the Act, for suspending your and General Riedsel’s going into New York at this time; but I make no doubt they were such, as Congress deemed sufficient, and that they will appear so, whenever they are pleased to make them known.
        It gives me great pleasure to find that Mr Skinner’s conduct has been such as to merit your approbation, and I trust while it may be

necessary for him to remain with you, that he will do every thing in his power for your accomodation. I am however concerned that there is one point, in which it appears by your Letter as well as his own, he has proceeded contrary to his Instructions. Bethlem was the place I pointed out for your residence, and it appearing still to me, the most eligible situation I have directed him to procure You & General Riedsel Quarters there for Yourselves and families. I have the Honor to be with due respect Sir Yr Most Obedt st
        
          G. W——g——n
        
      